

115 HR 6833 IH: Grants for Renewable Energy Education for the Nation Act
U.S. House of Representatives
2018-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6833IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2018Mr. McNerney (for himself, Ms. Jayapal, Mr. McGovern, Mr. Cartwright, Mr. Peters, Mrs. Davis of California, Ms. Barragán, Ms. Lofgren, Mr. Huffman, Mr. Soto, Mr. Takano, Mr. Grijalva, Mr. Larsen of Washington, Ms. Norton, Mr. Rush, Mr. Connolly, Ms. Moore, Ms. Lee, Mr. Keating, Ms. Wilson of Florida, Mr. Higgins of New York, Mr. Tonko, Ms. Jackson Lee, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide support to develop career and technical education programs of study and facilities in the areas of renewable energy. 
1.Short titleThis Act may be cited as the Grants for Renewable Energy Education for the Nation Act or the GREEN Act. 2.Clean energy curriculum development grants (a)AuthorizationThe Secretary of Energy is authorized to award grants, on a competitive basis, to eligible partnerships to develop programs of study (containing the information described in section 122(c)(1)(A) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342)), that are focused on emerging careers and jobs in the fields of clean energy, renewable energy, energy efficiency, climate change mitigation, and climate change adaptation. The Secretary of Energy shall consult with the Secretary of Labor prior to the issuance of a solicitation for grant applications. 
(b)Eligible PartnershipsFor purposes of this section, an eligible partnership shall include— (1)at least 1 local educational agency eligible for funding under section 131 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2351) or an area career and technical education school or education service agency described in such section; 
(2)at least 1 postsecondary institution eligible for funding under section 132 of such Act (20 U.S.C. 2352); and (3)representatives of the community including business, labor organizations, and industry that have experience in fields as described in subsection (a). 
(c)ApplicationAn eligible partnership seeking a grant under this section shall submit an application to the Secretary at such time and in such manner as the Secretary may require. Applications shall include— (1)a description of the eligible partners and partnership, the roles and responsibilities of each partner, and a demonstration of each partner's capacity to support the program; 
(2)a description of the career area or areas within the fields as described in subsection (a) to be developed, the reason for the choice, and evidence of the labor market need to prepare students in that area; (3)a description of the new or existing program of study and both secondary and postsecondary components; 
(4)a description of the students to be served by the new program of study; (5)a description of how the program of study funded by the grant will be replicable and disseminated to schools outside of the partnership, including urban and rural areas; 
(6)a description of applied learning that will be incorporated into the program of study and how it will incorporate or reinforce academic learning; (7)a description of how the program of study will be delivered; 
(8)a description of how the program will provide accessibility to students, especially economically disadvantaged, low performing, and urban and rural students; (9)a description of how the program will address placement of students in nontraditional fields as described in section 3(20) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(20)); and 
(10)a description of how the applicant proposes to consult or has consulted with a labor organization, labor management partnership, apprenticeship program, or joint apprenticeship and training program that provides education and training in the field of study for which the applicant proposes to develop a curriculum. (d)PriorityThe Secretary shall give priority to applications that— 
(1)use online learning or other innovative means to deliver the program of study to students, educators, and instructors outside of the partnership; and (2)focus on low performing students and special populations as defined in section 3(29) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(29)). 
(e)Peer ReviewThe Secretary shall convene a peer review process to review applications for grants under this section and to make recommendations regarding the selection of grantees. Members of the peer review committee shall include— (1)educators who have experience implementing curricula with comparable purposes; and 
(2)business and industry experts in fields as described in subsection (a). (f)Uses of FundsGrants awarded under this section shall be used for the development, implementation, and dissemination of programs of study (as described in section 122(c)(1)(A) of the Carl D. Perkins Career and Technical Education Act (20 U.S.C. 2342(c)(1)(A))) in career areas related to clean energy, renewable energy, energy efficiency, climate change mitigation, and climate change adaptation. 
3.Renewable energy facilities grants 
(a)AuthorizationThe Secretary of Energy is authorized to award grants, on a competitive basis, to eligible entities to promote development of career and technical education facilities that are energy efficient and promote the use of renewable energy practices. (b)Eligible entitiesFor purposes of this section, eligible entities include— 
(1)a local education agency eligible for funding under section 131 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2351) or an area career and technical education school or education service agency described under that section; or (2)a postsecondary institution eligible for funding under section 132 of such Act (20 U.S.C. 2352). 
(c)ApplicationAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. (d)Peer reviewThe Secretary shall convene a peer review process to review applications for grants under this section and to make recommendations regarding the selection of grantees. Members of the peer review committee shall include— 
(1)career and technical education administrators who have experience with energy-efficient facilities and equipment; and (2)business and industry experts who build and work in renewable energy facilities. 
(e)Use of fundsGrants awarded under this section shall be used for— (1)performing an evaluation of the sustainability aspects of current facilities, unless such an evaluation has been conducted prior to receiving a grant under this section; 
(2)convening stakeholders, including organizations devoted to the promotion and support of renewable energy activities, to develop a plan to address needs identified in such an evaluation, unless such a plan has already been developed prior to receiving a grant under this section; (3)initiating activities related to the construction, operation, and improvement of facilities that promote the use of renewable energy practices; 
(4)purchasing energy-efficient machinery, technology, or other physical equipment used as an educational tool to deliver career and technical education courses; (5)measuring the effectiveness of the new or improved facilities and infrastructure, such as complying with existing renewable energy standards; and 
(6)communicating the lessons and practices learned from the building upgrades to other institutions. 4.Authorization of AppropriationsThere is authorized to be appropriated to the Secretary of Energy $100,000,000 to carry out the grant program established under this Act. 
